Title: To John Adams from Joseph Frye, 25 August 1775
From: Frye, Joseph
To: Adams, John


      
       Roxbury Camp Augt. 25th 1775
       Sir
      
      I have taken leave to Send you Enclos’d herewith, a brief account of the Several Stations in which I have Serv’d my Country in a Military way—as a history of all occurrences and Personal Sufferings in that Service would have been too tedious for your Patience, I presum’d not to trouble you with it. Therefore Shall say no more here than that, any Notice you Shall please to take of me on your arival in the Continental Congress, will be gratefully Acknowledged by your Honrs. most Obedient and very Humble Servt.,
      
       Joseph Frye
      
     